DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 04/26/2021 was considered.   

Response to Amendment
This Office Action responses to the Applicant’s Preliminary Amendment filed on 01/07/2021 in which claim 15 has been amended, claims 1-14 and 16 have been canceled and entered of record.
Claims 15 and 17-28 are pending for examination.

Allowable Subject Matter
Claims 15 and 17-28 are allowed.
Applicants have amended independent claim 15 to incorporate the allowable subject matters of original claim 16, as indicated in the Office Action dated October 7, 2020.
The record of prosecution as a whole makes clear the reason for the indication of allowable subject matter. See the Office Action mailed on October 7, 2020.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “wherein the electronic circuit generates a warning signal when the residual energy quantity, the first initial energy quantity, or the second initial energy quantity is below a predetermined threshold; wherein the electronic circuit is configured to supply energy to the electronic device by using the respective other storage unit when the first initial energy quantity of the first storage unit or the second initial energy quantity of the second storage unit is below the predetermined threshold”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 17-28, the claims have been found allowable due to their dependencies to claim 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                   

/HAL KAPLAN/Primary Examiner, Art Unit 2836